Citation Nr: 0616024	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-24 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for pes planus.

2.  Entitlement to an initial compensable rating for 
residuals of a right ankle fracture.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.  The increased 
rating claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Competent, probative medical evidence does not reveal the 
veteran objectively exhibited signs or symptoms of a chronic 
gastrointestinal disorder, sleeping disorder, or a bilateral 
knee condition as manifestations of an undiagnosed illness or 
as a chronic condition otherwise linked or medically 
attributed to his period of active duty or any incident 
therein.


CONCLUSION OF LAW

A gastrointestinal disorder, a sleeping disorder, and a 
bilateral knee condition were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
For veterans, like the current appellant, who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War, service connection may also be established for chronic 
disability that cannot be attributed to a known clinical 
diagnosis (undiagnosed illness) or for a medically 
unexplained multisymptom illness (e.g., chronic fatigue 
syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).  
Objective indications of chronic disability resulting from 
undiagnosed illness must be manifest to a degree of 10 
percent either during active military service in Southwest 
Asia or no later than December 31, 2006.  38 C.F.R. 
§ 3.317(a) (2005).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to:  1) fatigue, 2) 
signs or symptoms involving skin (unexplained rashes or other 
dermatological signs or symptoms), 3) headache, 4) muscle 
pain, 5) joint pain, 6) neurological signs or symptoms, 7) 
neuropsychological signs or symptoms, 8) signs or symptoms 
involving the upper or lower respiratory system, 9) sleep 
disturbances, 10) gastrointestinal signs or symptoms, 11) 
cardiovascular signs or symptoms, 12) abnormal weight loss, 
13) menstrual disorders.  38 U.S.C.A. § 1117(g) (West 2002); 
38 C.F.R. § 3.317(b) (2005).

The veteran's service connection claims must be denied.  The 
application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has 
an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  With 
regard to the knees, the evidence contains a diagnosis of 
bilateral knee strain, and therefore these complaints have 
been medically attributed to a diagnosed condition such that 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable.  Additionally, as competent medical 
evidence of record fails to medically attribute the veteran's 
bilateral knee condition to his military service or any 
incident therein, service connection is also not warranted on 
a direct basis for this claim.  See 38 C.F.R. § 3.303(d) 
(2005).

As to a gastrointestinal disability and a sleep disorder, 
there is no competent medical evidence of actual chronic 
impairment relating to these.  Absent evidence of relevant, 
current impairment, there is no basis to establish service 
connection for the claimed disabilities as either a 
manifestation of an undiagnosed illness, or as otherwise 
linked to service.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The Board notes that the veteran, as a layman, is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his claim, the veteran was 
informed by letter in June 2002 of the principles of service 
connection, the evidence he was expected to provide, the 
evidence VA would seek, and requested to identify or submit 
any of the needed evidence.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  As 
entitlement to service connection has been denied, the issue 
of the assigned rating or effective date is moot and any 
deficiency in the content of the notice is not prejudicial to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded a VA examination in 
connection with his claims and the resulting report, as well 
as identified private medical evidence and his service 
medical records have been associated with the claims file.  
As the veteran has not identified or authorized VA to obtain 
any additional evidence pertinent to this claim, no further 
assistance to the veteran regarding development of evidence 
is required.


ORDER

Service connection for a gastrointestinal disorder, a 
sleeping disorder, and a bilateral knee condition is denied.


REMAND

With regard to the claims for increased ratings, the veteran 
indicated in a June 2003 statement that he had an up-coming 
doctor's appointment to address these conditions.  It does 
not appear efforts were made to attempt to obtain the records 
of this treatment.  Likewise, it is now more than 3 years 
since the veteran was examined for VA purposes in connection 
with his claims.  Under these circumstances, a current 
examination should be scheduled, and an attempt made to 
obtain more recent treatment records.  

Accordingly, this aspect of the appeal is remanded for the 
following: 

1.  Notify the veteran of the evidence 
needed to substantiate his appeal of the 
assigned ratings for his pes planus and 
right ankle fracture residuals, to 
include requesting he submit any relevant 
evidence pertaining to his claims in his 
possession.

2.  Ask the veteran to identify the 
places at which he has received treatment 
for his pes planus and right ankle 
disability since 2003.  Then attempt to 
obtain the records of the identified 
treatment.  

3.  Schedule the veteran for an 
examination of his right ankle and pes 
planus.  Any indicated special tests or 
studies should be performed, and the 
claims file should be provided to the 
examiner for review in connection with 
the examination.  The examiner is 
requested to identify the current 
complaints and impairment arising from 
the veteran's pes planus and right ankle 
disability.  

4.  Readjudicate the veteran's increased 
rating claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since June 2004.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


